UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-6872


RICHARD DEBLOIS,

                Petitioner - Appellant,

          v.

WARDEN; OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:12-cv-00100-CCB)


Submitted:   October 27, 2015              Decided:   November 5, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ricard DeBlois, Appellant Pro Se. Edward John Kelley, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Richard DeBlois seeks to appeal the district court’s orders

denying    relief        on    his   28   U.S.C.     § 2254      (2012)     petition      and

denying his motion for reconsideration under Fed. R. Civ. P.

59(e).     The orders are not appealable unless a circuit justice

or judge issues a certificate of appealability.                            See 28 U.S.C.

§ 2253(c)(1)(A) (2012).               A certificate of appealability will not

issue     absent     “a       substantial      showing      of      the     denial   of    a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2012).              When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by       demonstrating        that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El       v.   Cockrell,      537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                             Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

DeBlois has not made the requisite showing.                               Accordingly, we

deny a certificate of appealability and dismiss the appeal.                               We

dispense     with        oral    argument      because      the      facts     and   legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3